

116 HR 3410 IH: To amend the renewable fuel program under the Clean Air Act to account for small refinery exemptions, and for other purposes.
U.S. House of Representatives
2019-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3410IN THE HOUSE OF REPRESENTATIVESJune 21, 2019Mr. King of Iowa introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the renewable fuel program under the Clean Air Act to account for small refinery
			 exemptions, and for other purposes.
	
 1.Accounting for small refinery exemptions from renewable fuel requirementsSection 211(o)(9) of the Clean Air Act (42 U.S.C. 7545(o)(9)) is amended by adding at the end the following:
			
 (E)Accounting for full volume of exemptionsFor calendar year 2019 and each subsequent calendar year, in applying the provisions of this subsection, including paragraph (3)(C)(ii), the Administrator shall ensure that exemptions granted to small refineries under this paragraph do not result in any reduction to the national quantity of renewable fuel required under paragraph (2)..
		